PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHRISTOPHER LAMPARELLO,                
                Plaintiff-Appellant,
                 v.
JERRY FALWELL; JERRY FALWELL
MINISTRIES,
             Defendants-Appellees.
                                          No. 04-2011

AMERICAN CIVIL LIBERTIES UNION;
ACLU FOUNDATION OF VIRGINIA;
INTELLECTUAL PROPERTY LAW
FACULTY,
        Amici Supporting Appellant.
                                       
CHRISTOPHER LAMPARELLO,                
                 Plaintiff-Appellee,
                 v.
JERRY FALWELL; JERRY FALWELL
MINISTRIES,
            Defendants-Appellants.
                                          No. 04-2122

AMERICAN CIVIL LIBERTIES UNION;
ACLU FOUNDATION OF VIRGINIA;
INTELLECTUAL PROPERTY LAW
FACULTY,
         Amici Supporting Appellee.
                                       
2                      LAMPARELLO v. FALWELL
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                          (CA-03-1503-A)

                       Argued: May 26, 2005

                     Decided: August 24, 2005

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Reversed and remanded by published opinion. Judge Motz wrote the
opinion, in which Judge Michael and Judge King joined.


                            COUNSEL

ARGUED: Paul Alan Levy, PUBLIC CITIZEN LITIGATION
GROUP, Washington, D.C., for Christopher Lamparello. John Hol-
brook Midlen, Jr., MIDLEN LAW CENTER, Chevy Chase, Mary-
land, for Jerry Falwell and Jerry Falwell Ministries. ON BRIEF:
Allison M. Zieve, PUBLIC CITIZEN LITIGATION GROUP, Wash-
ington, D.C., for Christopher Lamparello. Phillip R. Malone, Bruce P.
Keller, Jeffrey P. Cunard, BERKMAN CENTER FOR INTERNET
AND SOCIETY, HARVARD LAW SCHOOL, Cambridge, Massa-
chusetts; Rebecca Tushnet, Visiting Associate Professor of Law,
GEORGETOWN UNIVERSITY LAW CENTER, Washington, D.C.,
for Amici Curiae, Intellectual Property Law Faculty, Supporting
Christopher Lamparello. Rebecca K. Glenberg, AMERICAN CIVIL
LIBERTIES UNION OF VIRGINIA FOUNDATION, INC., Rich-
mond, Virginia; Michael Adams, AMERICAN CIVIL LIBERTIES
UNION, New York, New York, for Amici Curiae, American Civil
Liberties Union and American Civil Liberties Union of Virginia
Foundation, Inc., Supporting Christopher Lamparello.
                      LAMPARELLO v. FALWELL                          3
                             OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

  Christopher Lamparello appeals the district court’s order enjoining
him from maintaining a gripe website critical of Reverend Jerry Fal-
well. For the reasons stated below, we reverse.

                                  I.

   Reverend Falwell is "a nationally known minister who has been
active as a commentator on politics and public affairs." Hustler Mag-
azine, Inc. v. Falwell, 485 U.S. 46, 47 (1988). He holds the common
law trademarks "Jerry Falwell" and "Falwell," and the registered
trademark "Listen America with Jerry Falwell." Jerry Falwell Minis-
tries can be found online at "www.falwell.com," a website which
receives 9,000 hits (or visits) per day.

   Lamparello registered the domain name "www.fallwell.com" on
February 11, 1999, after hearing Reverend Falwell give an interview
"in which he expressed opinions about gay people and homosexuality
that [Lamparello] considered . . . offensive." Lamparello created a
website at that domain name to respond to what he believed were "un-
truths about gay people." Lamparello’s website included headlines
such as "Bible verses that Dr. Falwell chooses to ignore" and "Jerry
Falwell has been bearing false witness (Exodus 20:16) against his gay
and lesbian neighbors for a long time." The site also contained in-
depth criticism of Reverend Falwell’s views. For example, the web-
site stated:

    Dr. Falwell says that he is on the side of truth. He says that
    he will preach that homosexuality is a sin until the day he
    dies. But we believe that if the reverend were to take another
    thoughtful look at the scriptures, he would discover that they
    have been twisted around to support an anti-gay political
    agenda . . . at the expense of the gospel.

Although the interior pages of Lamparello’s website did not contain
a disclaimer, the homepage prominently stated, "This website is NOT
4                       LAMPARELLO v. FALWELL
affiliated with Jerry Falwell or his ministry"; advised, "If you would
like to visit Rev. Falwell’s website, you may click here"; and pro-
vided a hyperlink to Reverend Falwell’s website.

   At one point, Lamparello’s website included a link to the Ama-
zon.com webpage for a book that offered interpretations of the Bible
that Lamparello favored, but the parties agree that Lamparello has
never sold goods or services on his website. The parties also agree
that "Lamparello’s domain name and web site at www.fallwell.com,"
which received only 200 hits per day, "had no measurable impact on
the quantity of visits to [Reverend Falwell’s] web site at
www.falwell.com."

   Nonetheless, Reverend Falwell sent Lamparello letters in October
2001 and June 2003 demanding that he cease and desist from using
www.fallwell.com or any variation of Reverend Falwell’s name as a
domain name. Ultimately, Lamparello filed this action against Rever-
end Falwell and his ministries (collectively referred to hereinafter as
"Reverend Falwell"), seeking a declaratory judgment of noninfringe-
ment. Reverend Falwell counter-claimed, alleging trademark infringe-
ment under 15 U.S.C. § 1114 (2000), false designation of origin under
15 U.S.C. § 1125(a), unfair competition under 15 U.S.C. § 1126 and
the common law of Virginia,1 and cybersquatting under 15 U.S.C.
§ 1125(d).
    1
    As the district court noted, although Reverend Falwell "assert[s] a
claim under 15 U.S.C. [§] 1126 for a violation of federal unfair competi-
tion law, no such cause of action exists. False Designation of Origin is
commonly referred to as unfair competition law . . . ." Lamparello v. Fal-
well, 360 F. Supp. 2d 768, 773 n.2 (E.D. Va. 2004). Accordingly, the dis-
trict court "construed any claim by [Falwell] for violation of federal
unfair competition law as a claim for violation of 15 U.S.C. [§] 1125."
Id. We will do the same. Furthermore, because "[t]he test for trademark
infringement and unfair competition under the Lanham Act is essentially
the same as that for common law unfair competition under Virginia law
because both address the likelihood of confusion as to the source of the
goods or services involved," Lone Star Steakhouse & Saloon, Inc. v.
Alpha of Va., Inc., 43 F.3d 922, 930 n.10 (4th Cir. 1995), Reverend Fal-
well’s state-law unfair competition claim rises or falls with his federal
claims of infringement and false designation of origin. Therefore, we will
not analyze his state-law claim separately.
                       LAMPARELLO v. FALWELL                            5
   The parties stipulated to all relevant facts and filed cross-motions
for summary judgment. The district court granted summary judgment
to Reverend Falwell, enjoined Lamparello from using Reverend Fal-
well’s mark at www.fallwell.com, and required Lamparello to transfer
the domain name to Reverend Falwell. Lamparello, 360 F. Supp. 2d
at 773, 775. However, the court denied Reverend Falwell’s request
for statutory damages or attorney fees, reasoning that the "primary
motive" of Lamparello’s website was "to put forth opinions on issues
that were contrary to those of [Reverend Falwell]" and "not to take
away monies or to profit." Id. at 775.

   Lamparello appeals the district court’s order; Reverend Falwell
cross-appeals the denial of statutory damages and attorney fees. We
review de novo a district court’s ruling on cross-motions for summary
judgment. See People for the Ethical Treatment of Animals v. Dough-
ney, 263 F.3d 359, 364 (4th Cir. 2001) [hereinafter "PETA"].

                                   II.

  We first consider Reverend Falwell’s claims of trademark infringe-
ment and false designation of origin.

                                   A.

  Section 32 of the Lanham Act creates a cause of action against:

    [a]ny person who shall, without the consent of the registrant
    — (a) use in commerce any reproduction, counterfeit, copy,
    or colorable imitation of a registered mark in connection
    with the sale, offering for sale, distribution, or advertising of
    any goods or services on or in connection with which such
    use is likely to cause confusion, or to cause mistake, or to
    deceive.

15 U.S.C. § 1114(1). Similarly, Section 43(a) creates a cause of action
against:

    [a]ny person who, on or in connection with any goods or
    services, . . . uses in commerce any word . . . [or] name . . .,
6                      LAMPARELLO v. FALWELL
    or any false designation of origin, false or misleading
    description of fact, or false or misleading representation of
    fact, which — (A) is likely to cause confusion, or to cause
    mistake, or to deceive as to the affiliation, connection, or
    association of such person with another person, or as to the
    origin, sponsorship, or approval of his or her goods, ser-
    vices, or commercial activities by another person.

15 U.S.C. § 1125(a)(1)(A).

  Both infringement and false designation of origin have five ele-
ments. To prevail under either cause of action, the trademark holder
must prove:

    (1) that it possesses a mark; (2) that the [opposing party]
    used the mark; (3) that the [opposing party’s] use of the
    mark occurred "in commerce"; (4) that the [opposing party]
    used the mark "in connection with the sale, offering for sale,
    distribution, or advertising" of goods or services; and (5)
    that the [opposing party] used the mark in a manner likely
    to confuse consumers.

PETA, 263 F.3d at 364 (citing 15 U.S.C. §§ 1114, 1125, and Lone
Star Steakhouse & Saloon, 43 F.3d at 930).

   Trademark law serves the important functions of protecting product
identification, providing consumer information, and encouraging the
production of quality goods and services. See Qualitex Co. v. Jacob-
son Prods. Co., 514 U.S. 159, 164 (1995). But protections "‘against
unfair competition’" cannot be transformed into "‘rights to control
language.’" CPC Int’l, Inc. v. Skippy Inc., 214 F.3d 456, 462 (4th Cir.
2000) (quoting Mark A. Lemley, The Modern Lanham Act and the
Death of Common Sense, 108 Yale L.J. 1687, 1710-11 (1999)). "Such
a transformation" would raise serious First Amendment concerns
because it would limit the

    ability to discuss the products or criticize the conduct of
    companies that may be of widespread public concern and
    importance. Much useful social and commercial discourse
                        LAMPARELLO v. FALWELL                           7
     would be all but impossible if speakers were under threat of
     an infringement lawsuit every time they made reference to
     a person, company or product by using its trademark.

Id. (internal quotation marks and citations omitted).

   Lamparello and his amici argue at length that application of the
Lanham Act must be restricted to "commercial speech" to assure that
trademark law does not become a tool for unconstitutional censorship.
The Sixth Circuit has endorsed this view, see Taubman Co. v. Web-
feats, 319 F.3d 770, 774 (6th Cir. 2003), and the Ninth Circuit
recently has done so as well, see Bosley Med. Inst., Inc. v. Kremer,
403 F.3d 672, 674 (9th Cir. 2005).

   In its two most significant recent amendments to the Lanham Act,
the Federal Trademark Dilution Act of 1995 ("FTDA") and the Anti-
cybersquatting Consumer Protection Act of 1999 ("ACPA"), Con-
gress left little doubt that it did not intend for trademark laws to
impinge the First Amendment rights of critics and commentators. The
dilution statute applies to only a "commercial use in commerce of a
mark," 15 U.S.C. § 1125(c)(1), and explicitly states that the
"[n]oncommercial use of a mark" is not actionable. Id. § 1125(c)(4).
Congress explained that this language was added to "adequately
address[ ] legitimate First Amendment concerns," H.R. Rep. No. 104-
374, at 4 (1995), reprinted in 1995 U.S.C.C.A.N. 1029, 1031, and "in-
corporate[d] the concept of ‘commercial’ speech from the ‘commer-
cial speech’ doctrine." Id. at 8, reprinted in 1995 U.S.C.C.A.N. at
1035; cf. Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 554 (2001)
(defining commercial speech as "speech proposing a commercial
transaction") (internal quotation marks and citation omitted). Simi-
larly, Congress directed that in determining whether an individual has
engaged in cybersquatting, the courts may consider whether the per-
son’s use of the mark is a "bona fide noncommercial or fair use." 15
U.S.C. § 1125(d)(1)(B)(i)(IV). The legislature believed this provision
necessary to "protect[ ] the rights of Internet users and the interests of
all Americans in free speech and protected uses of trademarked names
for such things as parody, comment, criticism, comparative advertis-
ing, news reporting, etc." S. Rep. No. 106-140 (1999), 1999 WL
594571, at *8.
8                       LAMPARELLO v. FALWELL
   In contrast, the trademark infringement and false designation of
origin provisions of the Lanham Act (Sections 32 and 43(a), respec-
tively) do not employ the term "noncommercial." They do state, how-
ever, that they pertain only to the use of a mark "in connection with
the sale, offering for sale, distribution, or advertising of any goods or
services," 15 U.S.C. § 1114(1)(a), or "in connection with any goods
or services," id. § 1125(a)(1). But courts have been reluctant to define
those terms narrowly.2 Rather, as the Second Circuit has explained,
"[t]he term ‘services’ has been interpreted broadly" and so "[t]he Lan-
ham Act has . . . been applied to defendants furnishing a wide variety
of non-commercial public and civic benefits." United We Stand Am.,
Inc. v. United We Stand, Am. N.Y., Inc., 128 F.3d 86, 89-90 (2d Cir.
1997). Similarly, in PETA we noted that a website need not actually
sell goods or services for the use of a mark in that site’s domain name
to constitute a use "‘in connection with’ goods or services." PETA,
263 F.3d at 365; see also Taubman Co., 319 F.3d at 775 (concluding
that website with two links to websites of for-profit entities violated
the Lanham Act).

   Thus, even if we accepted Lamparello’s contention that Sections 32
and 43(a) of the Lanham Act apply only to commercial speech, we
would still face the difficult question of what constitutes such speech
under those provisions. In the case at hand, we need not resolve that
question or determine whether Sections 32 and 43(a) apply exclu-
sively to commercial speech because Reverend Falwell’s claims of
trademark infringement and false designation fail for a more obvious
reason. The hallmark of such claims is a likelihood of confusion —
and there is no likelihood of confusion here.

                                   B.

                                   1.

   "[T]he use of a competitor’s mark that does not cause confusion as
to source is permissible." Dorr-Oliver, Inc. v. Fluid-Quip, Inc., 94
F.3d 376, 380 (7th Cir. 1996). Accordingly, Lamparello can only be
    2
   Indeed, Lamparello agreed at oral argument that the Lanham Act’s
prohibitions on infringement and false designation apply to more than
just commercial speech as defined by the Supreme Court.
                        LAMPARELLO v. FALWELL                           9
liable for infringement and false designation if his use of Reverend
Falwell’s mark would be likely to cause confusion as to the source of
the website found at www.fallwell.com. This likelihood-of-confusion
test "generally strikes a comfortable balance" between the First
Amendment and the rights of markholders. Mattel, Inc. v. MCA
Records, Inc., 296 F.3d 894, 900 (9th Cir. 2002).

   We have identified seven factors helpful in determining whether a
likelihood of confusion exists as to the source of a work, but "not all
these factors are always relevant or equally emphasized in each case."
Pizzeria Uno Corp. v. Temple, 747 F.2d 1522, 1527 (4th Cir. 1984)
(internal quotation marks, citations, and brackets omitted). The fac-
tors are: "(a) the strength or distinctiveness of the mark; (b) the simi-
larity of the two marks; (c) the similarity of the goods/services the
marks identify; (d) the similarity of the facilities the two parties use
in their businesses; (e) the similarity of the advertising used by the
two parties; (f) the defendant’s intent; (g) actual confusion." Id. (cita-
tion omitted).

   Reverend Falwell’s mark is distinctive, and the domain name of
Lamparello’s website, www.fallwell.com, closely resembles it. But,
although Lamparello and Reverend Falwell employ similar marks
online, Lamparello’s website looks nothing like Reverend Falwell’s;
indeed, Lamparello has made no attempt to imitate Reverend Fal-
well’s website. Moreover, Reverend Falwell does not even argue that
Lamparello’s website constitutes advertising or a facility for business,
let alone a facility or advertising similar to that of Reverend Falwell.
Furthermore, Lamparello clearly created his website intending only to
provide a forum to criticize ideas, not to steal customers.

   Most importantly, Reverend Falwell and Lamparello do not offer
similar goods or services. Rather they offer opposing ideas and com-
mentary. Reverend Falwell’s mark identifies his spiritual and political
views; the website at www.fallwell.com criticizes those very views.
After even a quick glance at the content of the website at
www.fallwell.com, no one seeking Reverend Falwell’s guidance
would be misled by the domain name — www.fallwell.com — into
believing Reverend Falwell authorized the content of that website. No
one would believe that Reverend Falwell sponsored a site criticizing
himself, his positions, and his interpretations of the Bible. See New
10                       LAMPARELLO v. FALWELL
Kids on the Block v. News Am. Publ’g, Inc., 971 F.2d 302, 308-09
(9th Cir. 1992) (stating that use of a mark to solicit criticism of the
markholder implies the markholder is not the sponsor of the use).3

   Finally, the fact that people contacted Reverend Falwell’s ministry
to report that they found the content at www.fallwell.com antithetical
to Reverend Falwell’s views does not illustrate, as Reverend Falwell
claims, that the website engendered actual confusion. To the contrary,
the anecdotal evidence Reverend Falwell submitted shows that those
searching for Reverend Falwell’s site and arriving instead at Lampa-
rello’s site quickly realized that Reverend Falwell was not the source
of the content therein.

   For all of these reasons, it is clear that the undisputed record evi-
dences no likelihood of confusion. In fact, Reverend Falwell even
conceded at oral argument that those viewing the content of Lampa-
rello’s website probably were unlikely to confuse Reverend Falwell
with the source of that material.

                                     2.

   Nevertheless, Reverend Falwell argues that he is entitled to prevail
under the "initial interest confusion" doctrine. This relatively new and
sporadically applied doctrine holds that "the Lanham Act forbids a
competitor from luring potential customers away from a producer by
initially passing off its goods as those of the producer’s, even if con-
fusion as to the source of the goods is dispelled by the time any sales
are consummated." Dorr-Oliver, 94 F.3d at 382. According to Rever-
end Falwell, this doctrine requires us to compare his mark with Lam-
parello’s website domain name, www.fallwell.com, without
  3
   If Lamparello had neither criticized Reverend Falwell by name nor
expressly rejected Reverend Falwell’s teachings, but instead simply had
quoted Bible passages and offered interpretations of them subtly differ-
ent from those of Reverend Falwell, this would be a different case. For,
while a gripe site, or a website dedicated to criticism of the markholder,
will seldom create a likelihood of confusion, a website purporting to be
the official site of the markholder and, for example, articulating positions
that could plausibly have come from the markholder may well create a
likelihood of confusion.
                         LAMPARELLO v. FALWELL                           11
considering the content of Lamparello’s website. Reverend Falwell
argues that some people who misspell his name may go to
www.fallwell.com assuming it is his site, thus giving Lamparello an
unearned audience — albeit one that quickly disappears when it real-
izes it has not reached Reverend Falwell’s site. This argument fails
for two reasons.

   First, we have never adopted the initial interest confusion theory;
rather, we have followed a very different mode of analysis, requiring
courts to determine whether a likelihood of confusion exists by "ex-
amin[ing] the allegedly infringing use in the context in which it is
seen by the ordinary consumer." Anheuser-Busch, Inc. v. L & L
Wings, Inc., 962 F.2d 316, 319 (4th Cir. 1992) (emphasis added) (cit-
ing cases); see also What-A-Burger of Va., Inc. v. WHATABURGER,
Inc., 357 F.3d 441, 450 (4th Cir. 2004).

   Contrary to Reverend Falwell’s arguments, we did not abandon this
approach in PETA. Our inquiry in PETA was limited to whether
Doughney’s use of the domain name "www.peta.org" constituted a
successful enough parody of People for the Ethical Treatment of Ani-
mals that no one was likely to believe www.peta.org was sponsored
or endorsed by that organization. For a parody to be successful, it
"must convey two simultaneous — and contradictory — messages:
that it is the original, but also that it is not the original and is instead
a parody." PETA, 263 F.3d at 366 (internal quotation marks and cita-
tion omitted). Doughney argued that his domain name conveyed the
first message (that it was PETA’s website) and that the content of his
website conveyed the requisite second message (that it was not
PETA’s site). Id. Although "[t]he website’s content ma[de] it clear
that it [wa]s not related to PETA," id., we concluded that the web-
site’s content could not convey the requisite second message because
the site’s content "[wa]s not conveyed simultaneously with the first
message, [i.e., the domain name itself,] as required to be considered
a parody." Id. at 366. Accordingly, we found the "district court prop-
erly rejected Doughney’s parody defense." Id. at 367.

   PETA simply outlines the parameters of the parody defense; it does
not adopt the initial interest confusion theory or otherwise diminish
the necessity of examining context when determining whether a like-
lihood of confusion exists. Indeed, in PETA itself, rather than embrac-
12                       LAMPARELLO v. FALWELL
ing a new approach, we reiterated that "[t]o determine whether a
likelihood of confusion exists, a court should not consider how
closely a fragment of a given use duplicates the trademark, but must
instead consider whether the use in its entirety creates a likelihood of
confusion." Id. at 366 (internal quotation marks and citation omitted)
(emphasis added). When dealing with domain names, this means a
court must evaluate an allegedly infringing domain name in conjunc-
tion with the content of the website identified by the domain name.4

   Moreover, even if we did endorse the initial interest confusion the-
ory, that theory would not assist Reverend Falwell here because it
provides no basis for liability in circumstances such as these. The few
appellate courts that have followed the Ninth Circuit and imposed lia-
bility under this theory for using marks on the Internet have done so
only in cases involving a factor utterly absent here — one business’s
use of another’s mark for its own financial gain. See, e.g., PACCAR
Inc. v. Telescan Techs., L.L.C., 319 F.3d 243, 253 (6th Cir. 2003);
Promatek Indus., Ltd. v. Equitrac Corp., 300 F.3d 808, 812 (7th Cir.
2002); Brookfield Communications, Inc. v. West Coast Entm’t Corp.,
174 F.3d 1036, 1055-56 (9th Cir. 1999).

   Profiting financially from initial interest confusion is thus a key
element for imposition of liability under this theory.5 When an alleged
  4
     Contrary to Reverend Falwell’s suggestions, this rule does not change
depending on how similar the domain name or title is to the mark.
Hence, Reverend Falwell’s assertion that he objects only to Lamparello
using the domain name www.fallwell.com and has no objection to Lam-
parello posting his criticisms at "www.falwelliswrong.com," or a similar
domain name, does not entitle him to a different evaluation rule. Rather
it has long been established that even when alleged infringers use the
very marks at issue in titles, courts look to the underlying content to
determine whether the titles create a likelihood of confusion as to source.
See, e.g., Parks v. LaFace Records, 329 F.3d 437, 452-54 (6th Cir.
2003); Mattel, 296 F.3d at 901-02; Westchester Media v. PRL USA Hold-
ings, Inc., 214 F.3d 658, 667-68 (5th Cir. 2000); Rogers v. Grimaldi, 875
F.2d 994, 1000-01 (2d Cir. 1989).
   5
     Offline uses of marks found to cause actionable initial interest confu-
sion also have involved financial gain. See Elvis Presley Enters., Inc. v.
Capece, 141 F.3d 188, 204 (5th Cir. 1998); Mobil Oil Corp. v. Pegasus
                         LAMPARELLO v. FALWELL                           13
infringer does not compete with the markholder for sales, "some ini-
tial confusion will not likely facilitate free riding on the goodwill of
another mark, or otherwise harm the user claiming infringement.
Where confusion has little or no meaningful effect in the marketplace,
it is of little or no consequence in our analysis." Checkpoint Sys., 269
F.3d at 296-97. For this reason, even the Ninth Circuit has stated that
a firm is not liable for using another’s mark in its domain name if it
"could not financially capitalize on [a] misdirected consumer [looking
for the markholder’s site] even if it so desired." Interstellar Starship
Servs., Ltd. v. Epix, Inc., 304 F.3d 936, 946 (9th Cir. 2002).

   This critical element — use of another firm’s mark to capture the
markholder’s customers and profits — simply does not exist when the
alleged infringer establishes a gripe site that criticizes the markholder.
See Hannibal Travis, The Battle For Mindshare: The Emerging Con-
sensus that the First Amendment Protects Corporate Criticism and
Parody on the Internet, 10 Va. J.L. & Tech. 3, 85 (Winter 2005)
("The premise of the ‘initial interest’ confusion cases is that by using
the plaintiff’s trademark to divert its customers, the defendant is
engaging in the old ‘bait and switch.’ But because . . . Internet users
who find [gripe sites] are not sold anything, the mark may be the
‘bait,’ but there is simply no ‘switch.’") (citations omitted).6 Applying

Petroleum Corp., 818 F.2d 254, 260 (2d Cir. 1987). And even those
courts recognizing the initial interest confusion theory of liability but
finding no actionable initial confusion involved one business’s use of
another’s mark for profit. See, e.g., Savin Corp. v. The Savin Group, 391
F.3d 439, 462 n.13 (2d Cir. 2004); AM Gen. Corp. v. DaimlerChrysler
Corp., 311 F.3d 796, 827-28 (7th Cir. 2002); Checkpoint Sys., Inc. v.
Check Point Software Techs., Inc., 269 F.3d 270, 298 (3d Cir. 2001);
Hasbro, Inc. v. Clue Computing, Inc., 232 F.3d 1, 2 (1st Cir. 2000); Syn-
dicate Sales, Inc. v. Hampshire Paper Corp., 192 F.3d 633, 638 (7th Cir.
1999); Rust Env’t & Infrastructure, Inc. v. Teunissen, 131 F.3d 1210,
1217 (7th Cir. 1997); Dorr-Oliver, 94 F.3d at 383.
   6
     Although the appellate courts that have adopted the initial interest
confusion theory have only applied it to profit-seeking uses of another’s
mark, the district courts have not so limited the application of the theory.
Without expressly referring to this theory, two frequently-discussed dis-
trict court cases have held that using another’s domain name to post con-
14                       LAMPARELLO v. FALWELL
the initial interest confusion theory to gripe sites like Lamparello’s
would enable the markholder to insulate himself from criticism — or
at least to minimize access to it. We have already condemned such
uses of the Lanham Act, stating that a markholder cannot "‘shield
itself from criticism by forbidding the use of its name in commen-
taries critical of its conduct.’" CPC Int’l, 214 F.3d at 462 (quoting
L.L. Bean, Inc. v. Drake Publishers, Inc., 811 F.2d 26, 33 (1st Cir.
1987)). "[J]ust because speech is critical of a corporation and its busi-
ness practices is not a sufficient reason to enjoin the speech." Id.

   In sum, even if we were to accept the initial interest confusion the-
ory, that theory would not apply in the case at hand. Rather, to deter-
mine whether a likelihood of confusion exists as to the source of a
gripe site like that at issue in this case, a court must look not only to
the allegedly infringing domain name, but also to the underlying con-
tent of the website. When we do so here, it is clear, as explained
above, that no likelihood of confusion exists. Therefore, the district
court erred in granting Reverend Falwell summary judgment on his
infringement, false designation, and unfair competition claims.

                                    III.

   We evaluate Reverend Falwell’s cybersquatting claim separately
because the elements of a cybersquatting violation differ from those
of traditional Lanham Act violations. To prevail on a cybersquatting
claim, Reverend Falwell must show that Lamparello: (1) "had a bad

tent antithetical to the markholder constitutes infringement. See Planned
Parenthood Fed’n of Am., Inc. v. Bucci, No. 97 Civ. 0629, 1997 WL
133313 (S.D.N.Y. March 24, 1997), aff’d, 152 F.3d 920 (2d Cir. 1998)
(table) (finding use of domain name "www.plannedparenthood.com" to
provide links to passages of anti-abortion book constituted infringement);
Jews for Jesus v. Brodsky, 993 F. Supp. 282 (D.N.J. 1998), aff’d, 159
F.3d 1351 (3d Cir. 1998) (table) (finding use of "www.jewsforjesus.org"
to criticize religious group constituted infringement). We think both
cases were wrongly decided to the extent that in determining whether the
domain names were confusing, the courts did not consider whether the
websites’ content would dispel any confusion. In expanding the initial
interest confusion theory of liability, these cases cut it off from its moor-
ings to the detriment of the First Amendment.
                       LAMPARELLO v. FALWELL                         15
faith intent to profit from using the [www.fallwell.com] domain
name," and (2) the domain name www.fallwell.com "is identical or
confusingly similar to, or dilutive of, the distinctive and famous [Fal-
well] mark." PETA, 263 F.3d at 367 (citing 15 U.S.C.
§ 1125(d)(1)(A)).

   "The paradigmatic harm that the ACPA was enacted to eradicate"
is "the practice of cybersquatters registering several hundred domain
names in an effort to sell them to the legitimate owners of the mark."
Lucas Nursery & Landscaping, Inc. v. Grosse, 359 F.3d 806, 810 (6th
Cir. 2004). The Act was also intended to stop the registration of mul-
tiple marks with the hope of selling them to the highest bidder, "dis-
tinctive marks to defraud consumers" or "to engage in counterfeiting
activities," and "well-known marks to prey on consumer confusion by
misusing the domain name to divert customers from the mark owner’s
site to the cybersquatter’s own site, many of which are pornography
sites that derive advertising revenue based on the number of visits, or
‘hits,’ the site receives." S. Rep. No. 106-140, 1999 WL 594571, at
*5-6. The Act was not intended to prevent "noncommercial uses of
a mark, such as for comment, criticism, parody, news reporting, etc.,"
and thus they "are beyond the scope" of the ACPA. Id. at *9.

  To distinguish abusive domain name registrations from legitimate
ones, the ACPA directs courts to consider nine nonexhaustive factors:

    (I) the trademark or other intellectual property rights of the
    person, if any, in the domain name;

    (II) the extent to which the domain name consists of the
    legal name of the person or a name that is otherwise com-
    monly used to identify that person;

    (III) the person’s prior use, if any, of the domain name in
    connection with the bona fide offering of any goods or ser-
    vices;

    (IV) the person’s bona fide noncommercial or fair use of the
    mark in a site accessible under the domain name;
16                      LAMPARELLO v. FALWELL
     (V) the person’s intent to divert consumers from the mark
     owner’s online location to a site accessible under the
     domain name that could harm the goodwill represented by
     the mark, either for commercial gain or with the intent to
     tarnish or disparage the mark, by creating a likelihood of
     confusion as to the source, sponsorship, affiliation, or
     endorsement of the site;

     (VI) the person’s offer to transfer, sell, or otherwise assign
     the domain name to the mark owner or any third party for
     financial gain without having used, or having an intent to
     use, the domain name in the bona fide offering of any goods
     or services, or the person’s prior conduct indicating a pattern
     of such conduct;

     (VII) the person’s provision of material and misleading false
     contact information when applying for the registration of the
     domain name, the person’s intentional failure to maintain
     accurate contact information, or the person’s prior conduct
     indicating a pattern of such conduct;

     (VIII) the person’s registration or acquisition of multiple
     domain names which the person knows are identical or con-
     fusingly similar to marks of others that are distinctive at the
     time of the registration of such domain names, or dilutive of
     famous marks of others that are famous at the time of regis-
     tration of such domain names, without regard to the goods
     or services of the parties; and

     (IX) the extent to which the mark incorporated in the per-
     son’s domain name registration is or is not distinctive and
     famous within the meaning of subsection (c)(1) of this sec-
     tion.

15 U.S.C. § 1125(d)(1)(B)(i); see also H.R. Rep. No. 106-412 (1999),
1999 WL 970519, at *10.

  These factors attempt "to balance the property interests of trade-
mark owners with the legitimate interests of Internet users and others
                        LAMPARELLO v. FALWELL                           17
who seek to make lawful uses of others’ marks, including for pur-
poses such as comparative advertising, comment, criticism, parody,
news reporting, fair use, etc." H.R. Rep. No. 106-412, 1999 WL
970519, at *10 (emphasis added). "The first four [factors] suggest cir-
cumstances that may tend to indicate an absence of bad-faith intent
to profit from the goodwill of a mark, and the others suggest circum-
stances that may tend to indicate that such bad-faith intent exists." Id.
However, "[t]here is no simple formula for evaluating and weighing
these factors. For example, courts do not simply count up which party
has more factors in its favor after the evidence is in." Harrods Ltd.
v. Sixty Internet Domain Names, 302 F.3d 214, 234 (4th Cir. 2002).
In fact, because use of these listed factors is permissive, "[w]e need
not . . . march through" them all in every case. Virtual Works, Inc. v.
Volkswagen of Am., Inc., 238 F.3d 264, 269 (4th Cir. 2001). "The fac-
tors are given to courts as a guide, not as a substitute for careful think-
ing about whether the conduct at issue is motivated by a bad faith
intent to profit." Lucas Nursery & Landscaping, 359 F.3d at 811.

   After close examination of the undisputed facts involved in this
case, we can only conclude that Reverend Falwell cannot demonstrate
that Lamparello "had a bad faith intent to profit from using the
[www.fallwell.com] domain name." PETA, 263 F.3d at 367. Lampa-
rello clearly employed www.fallwell.com simply to criticize Rever-
end Falwell’s views. Factor IV of the ACPA, 15 U.S.C. § 1125(d)(1)
(B)(i)(IV), counsels against finding a bad faith intent to profit in such
circumstances because "use of a domain name for purposes of . . .
comment, [and] criticism," H.R. Rep. No. 106-412, 1999 WL 970519,
at *11, constitutes a "bona fide noncommercial or fair use" under the
statute, 15 U.S.C. § 1125(d)(1)(B)(i)(IV).7 That Lamparello provided
  7
   We note that factor IV does not protect a faux noncommercial site,
that is, a noncommercial site created by the registrant for the sole pur-
pose of avoiding liability under the FTDA, which exempts noncommer-
cial uses of marks, see 15 U.S.C. § 1125(c)(4)(B), or under the ACPA.
As explained by the Senate Report discussing the ACPA, an individual
cannot avoid liability for registering and attempting to sell a hundred
domain names incorporating famous marks by posting noncommercial
content at those domain names. See S. Rep. No. 106-140, 1999 WL
594571, at *14 (citing Panavision Int’l v. Toeppen, 141 F.3d 1316 (9th
Cir. 1998)). But Lamparello’s sole purpose for registering
www.fallwell.com was to criticize Reverend Falwell, and this noncom-
mercial use was not a ruse to avoid liability. Therefore, factor IV indi-
cates that Lamparello did not have a bad faith intent to profit.
18                      LAMPARELLO v. FALWELL
a link to an Amazon.com webpage selling a book he favored does not
diminish the communicative function of his website. The use of a
domain name to engage in criticism or commentary "even where done
for profit" does not alone evidence a bad faith intent to profit, H.R.
Rep. No. 106-412, 1999 WL 970519, at *11, and Lamparello did not
even stand to gain financially from sales of the book at Amazon.com.
Thus factor IV weighs heavily in favor of finding Lamparello lacked
a bad faith intent to profit from the use of the domain name.

   Equally important, Lamparello has not engaged in the type of con-
duct described in the statutory factors as typifying the bad faith intent
to profit essential to a successful cybersquatting claim. First, we have
already held, supra Part II.B, that Lamparello’s domain name does
not create a likelihood of confusion as to source or affiliation.
Accordingly, Lamparello has not engaged in the type of conduct —
"creating a likelihood of confusion as to the source, sponsorship, affil-
iation, or endorsement of the site," 15 U.S.C. § 1125(d)(1)(B)(i)(V)
— described as an indicator of a bad faith intent to profit in factor V
of the statute.

   Factors VI and VIII also counsel against finding a bad faith intent
to profit here. Lamparello has made no attempt — or even indicated
a willingness — "to transfer, sell, or otherwise assign the domain
name to [Reverend Falwell] or any third party for financial gain." 15
U.S.C. § 1125(d)(1)(B)(i)(VI). Similarly, Lamparello has not regis-
tered "multiple domain names," 15 U.S.C. § 1125(d)(1)(B)(i)(VIII);
rather, the record indicates he has registered only one. Thus, Lampa-
rello’s conduct is not of the suspect variety described in factors VI
and VIII of the Act.

   Notably, the case at hand differs markedly from those in which the
courts have found a bad faith intent to profit from domain names used
for websites engaged in political commentary or parody. For example,
in PETA we found the registrant of www.peta.org engaged in cyber-
squatting because www.peta.org was one of fifty to sixty domain
names Doughney had registered, PETA, 263 F.3d at 362, and because
Doughney had evidenced a clear intent to sell www.peta.org to
PETA, stating that PETA should try to "‘settle’ with him and ‘make
him an offer.’" Id. at 368. See also Virtual Works, 238 F.3d at 269-70.
Similarly, in Coca-Cola Co. v. Purdy, 382 F.3d 774 (8th Cir. 2004),
                       LAMPARELLO v. FALWELL                        19
the Eighth Circuit found an anti-abortion activist who had registered
domain names incorporating famous marks such as "Washington
Post" liable for cybersquatting because he had registered almost sev-
enty domain names, had offered to stop using the Washington Post
mark if the newspaper published an opinion piece by him on its edito-
rial page, and posted content that created a likelihood of confusion as
to whether the famous markholders sponsored the anti-abortion sites
and "ha[d] taken positions on hotly contested issues." Id. at 786. In
contrast, Lamparello did not register multiple domain names, he did
not offer to transfer them for valuable consideration, and he did not
create a likelihood of confusion.

   Instead, Lamparello, like the plaintiffs in two cases recently
decided by the Fifth and Sixth Circuits, created a gripe site. Both
courts expressly refused to find that gripe sites located at domain
names nearly identical to the marks at issue violated the ACPA. In
TMI, Inc. v. Maxwell, 368 F.3d 433, 434-35 (5th Cir. 2004), Joseph
Maxwell, a customer of homebuilder TMI, registered the domain
name "www.trendmakerhome.com," which differed by only one letter
from TMI’s mark, TrendMaker Homes, and its domain name,
"www.trendmakerhomes.com." Maxwell used the site to complain
about his experience with TMI and to list the name of a contractor
whose work pleased him. After his registration expired, Maxwell reg-
istered "www.trendmakerhome.info." TMI then sued, alleging cyber-
squatting. The Fifth Circuit reversed the district court’s finding that
Maxwell violated the ACPA, reasoning that his site was noncommer-
cial and designed only "to inform potential customers about a nega-
tive experience with the company." Id. at 438-39.

   Similarly, in Lucas Nursery & Landscaping, a customer of Lucas
Nursery registered the domain name "www.lucasnursery.com" and
posted her dissatisfaction with the company’s landscaping services.
Because the registrant, Grosse, like Lamparello, registered a single
domain name, the Sixth Circuit concluded that her conduct did not
constitute that which Congress intended to proscribe — i.e., the regis-
tration of multiple domain names. Lucas Nursery & Landscaping, 359
F.3d at 810. Noting that Grosse’s gripe site did not create any confu-
sion as to sponsorship and that she had never attempted to sell the
domain name to the markholder, the court found that Grosse’s con-
duct was not actionable under the ACPA. The court explained: "One
20                      LAMPARELLO v. FALWELL
of the ACPA’s main objectives is the protection of consumers from
slick internet peddlers who trade on the names and reputations of
established brands. The practice of informing fellow consumers of
one’s experience with a particular service provider is surely not
inconsistent with this ideal." Id. at 811.

   Like Maxwell and Grosse before him, Lamparello has not evi-
denced a bad faith intent to profit under the ACPA. To the contrary,
he has used www.fallwell.com to engage in the type of "comment[ ]
[and] criticism" that Congress specifically stated militates against a
finding of bad faith intent to profit. See S. Rep. No. 106-140, 1999
WL 594571, at *14. And he has neither registered multiple domain
names nor attempted to transfer www.fallwell.com for valuable con-
sideration. We agree with the Fifth and Sixth Circuits that, given
these circumstances, the use of a mark in a domain name for a gripe
site criticizing the markholder does not constitute cybersquatting.

                                  IV.

   For the foregoing reasons, Lamparello, rather than Reverend Fal-
well, is entitled to summary judgment on all counts.8 Accordingly, the
judgment of the district court is reversed and the case is remanded for
entry of judgment for Lamparello.

                                        REVERSED AND REMANDED
  8
   Given our resolution of Lamparello’s appeal, Reverend Falwell’s
cross-appeal with respect to statutory damages and attorney fees is moot.